Citation Nr: 0730050	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1965 to 
June 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran currently has heart disease (for which he has 
undergone several bypass surgeries, the first of which was in 
1987), which he believes was caused by a heart murmur which 
he developed during his time in service.  

Service medical records do not show a heart condition at the 
veteran's time of entry into service, and no heart related 
complaints were noted during service until a grade II aortic 
systolic heart murmur was heard around the time of the 
veteran's separation.  A cardiac consultation was provided at 
which an EKG and chest x-rays were negative and no profile 
was determined to be necessary.  An evaluation of heart size 
found no evidence of any cardiac enlargement and the 
veteran's lung fields were normal.  Following the cardiac 
consult, the veteran was diagnosed with a functional cardiac 
murmur.  

The veteran filed for service connection for his heart 
disease, but his claim was treated by the RO as a claim for 
heart disease as secondary to the veteran's service-connected 
diabetes mellitus.  A VA examination was provided which 
concluded that the heart disease was not caused by his 
diabetes mellitus; and based on this opinion, the RO denied 
the veteran's claim. 

The veteran disagreed with the denial, arguing once again 
that his heart condition was directly related to service, and 
more specifically that it was directly related to his heart 
murmur.  

To date, no examination has been provided to determine 
whether it is as likely as not that the functional heart 
murmur that the veteran developed during service caused him 
to subsequently develop heart disease, which culminated in a 
bypass surgery 20 years after service.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim of 
entitlement to service connection for 
heart disease; and inform him as to how 
effective dates and disability ratings 
are formulated.
        
2.  Schedule the veteran for an 
examination of his heart condition.  
The veteran's claims folder should be 
made available to the examiner for 
review prior to the examination.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the veteran's grade II 
aortic systolic heart murmur (diagnosed 
in 1967) caused the subsequent 
development of heart disease.  A 
complete rationale for any opinion 
offered should be provided.

3.  After the development of the claim 
has been completed, the RO should again 
review the record, conduct any additional 
development which is deemed necessary; 
and then should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



